Citation Nr: 0211636	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hair loss of the 
scalp and groin area, claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for blurred vision, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for multiple joint 
pain, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.

(The issues of entitlement to service connection for 
headaches, memory loss, fatigue/loss of energy, dizziness, 
insomnia, shortness of breath, nausea, nosebleeds, sinus 
problems, and erectile dysfunction, all claimed as due to 
undiagnosed illness, will be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1989, and from November 1990 to July 1991.  This 
second period of active duty included service in Southwest 
Asia.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
a skin rash, hair loss, headaches, memory loss, dizziness, 
insomnia, nose bleeds, shortness of breath, nausea, blurred 
vision, multiple joint pain, erectile dysfunction, low 
energy, and sinus problems, all claimed as due to undiagnosed 
illness.  He subsequently perfected a timely appeal regarding 
those issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in August 1998 and Supplemental 
Statements of the Case (SSOC's) in September 1999 and August 
2000. 

In his Substantive Appeal submitted in December 1998, the 
veteran indicated that he wished to appear at a personal 
hearing before a Member of the Board at the RO.  The Board 
therefore remanded this case to the RO in December 2001 so 
that he could be provided with the requested hearing.  
However, in June 2002, he withdrew his request for a personal 
hearing before a Member of the Board.  The case was 
subsequently returned to the Board.

The Board notes that, in the March 1998 rating decision, the 
RO also denied service connection for muscle cramps, chest 
pain, allergic rhinitis, decreased range of motion in the 
right shoulder, and generalized anxiety disorder.  The 
veteran subsequently submitted a Notice of Disagreement 
regarding these issues, and, in the August 1998 SOC, the RO 
continued to deny these claims.  Thereafter, in a document 
attached to his December 1998 Substantive Appeal, the veteran 
did not include these issues among the list of claims he 
wished to pursue on appeal.  Thus, these matters are not 
presently before the Board on appeal. 


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The preponderance of the evidence demonstrates that the 
veteran's hair loss of the scalp has been attributed to male 
pattern baldness, which is a known diagnosis.

3.  Male pattern baldness is a congenital defect and does not 
constitute a disability for VA compensation purposes.

4.  There is no objective medical evidence that shows the 
veteran currently suffers from hair loss in the groin area, 
to include as a manifestation of an undiagnosed illness.

5.  There is no objective medical evidence that shows the 
veteran currently suffers from blurred vision, to include as 
a manifestation of an undiagnosed illness.

6.  There is objective medical evidence showing that the 
veteran currently suffers from multiple joint pain, and that 
this pain cannot be attributed to a known clinical diagnosis; 
however, the preponderance of the evidence is against finding 
that his multiple joint pain has manifested to a compensable 
degree under the applicable rating criteria.

7.  There is no objective medical evidence that shows the 
veteran currently suffers from a skin rash, to include as a 
manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by hair loss was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (codified at 38 C.F.R. § 3.317(a)(1)(i)).

2.  A chronic disability manifested by blurred vision was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (codified at 38 C.F.R. § 3.317(a)(1)(i)).

4.  A chronic disability manifested by multiple joint pain 
has not manifested to a compensable degree since separation; 
thus, it may not be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
56,614, 56,615 (Nov. 9, 2001) (38 C.F.R. § 3.317(a)(1)(i)).

5.  A chronic disability manifested by a skin rash was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (codified at 38 C.F.R. § 3.317(a)(1)(i)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records from his initial period 
of active duty reflect that, in March 1986, he complained of 
a rash on his back.  Upon examination, the examiner noted the 
presence of a pigmented lesion.  Thereafter, in January 1988, 
the veteran complained of pain in his feet for eight days.  
He indicated that most of the pain was felt in the metatarsal 
area and in the bottom of his feet.  Examination revealed 
good range of motion and no pain on palpation.  The examiner 
noted an assessment of possible mild plantar fasciitis.  In 
December 1988, the veteran reported that he was experiencing 
difficulty seeing.  He explained that he felt as if there was 
a "film" or "thickening" over both of his eyes.  The 
examiner noted a diagnosis of conjunctivitis. 

Service medical records from the veteran's second period of 
active duty are negative for any complaints or treatment 
regarding skin problems, foot or joint pain, or vision 
problems.  In a report of physical examination completed for 
separation in June 1991, an examiner noted that the veteran's 
skin, lower extremities, upper extremities, and eyes were 
normal on examination. 

In January 1996, the veteran underwent an annual physical 
examination for his ongoing duty with the Army National 
Guard.  The examiner found that his eyes, skin, lower 
extremities, and upper extremities were normal. 

A clinical note dated in March 1996 reveals that the veteran 
complained of hair falling out of his scalp and pubic area.  
He reported that he had also noticed a rash in his pubic 
area.  A July 1996 clinical note shows that the veteran 
complained of a rash in his pubic area and on his head.  He 
reported that he believed that the rash was causing his hair 
to fall out in those areas. 

In January 1997, the veteran filed a formal claim of 
entitlement to service connection for several disabilities, 
including joint pain, genital rashes, and hair loss.  He 
asserted that these disabilities had developed as a result of 
his service in Southwest Asia.

During the following month, the RO issued a letter to the 
veteran advising him to submit any medical evidence from the 
time he began serving in the Persian Gulf region and any 
medical evidence from the time he left the Persian Gulf area.  
The RO also advised the veteran to submit statements from 
persons who knew him both during and after his Persian Gulf 
service.

In a statement dated in April 1997, the veteran's wife 
reported that the veteran had lost hair in the area of his 
genitals and that he had developed a rash there.

In February 1998, the veteran underwent a VA general medical 
examination.  He reported experiencing aching in his knees, 
ankles, shoulders, elbows, and hands.  He noted that there 
was no swelling and that the pain was intermittent.  He 
denied any history of injury to any of these joints.  The 
veteran also reported experiencing hair loss on his scalp and 
in the pubic area, and itching in the scalp.  He described 
the hair loss as "patchy".  With respect to his report of 
blurred vision, the veteran indicated that there was a spot, 
which moved, in his right eye.  He also reported that he felt 
a sensation of pressure in the outer canthus of the right 
eye.  Examination of his skin revealed one small excoriated 
papule on the right calf, but no other skin lesions of any 
significance.  Examination of his groin also revealed no skin 
changes.  The examiner noted that examination of his scalp 
and pubic area revealed no significant hair loss.  The 
examiner concluded that there was an early pattern of male 
baldness on the scalp.  Examination of his cornea was also 
found to be clear.  With respect to his complaints of joint 
pain, the examiner noted that range of motion in the hands 
and knees was normal.  No evidence of tenderness, deformity, 
or edema was found, and no evidence of instability was noted 
in his knees.  The examiner noted that examination of the 
hands revealed normal function.  Range of motion in the right 
shoulder was found to be slightly decreased.  The examiner 
noted a diagnosis of multiple joint pains of uncertain 
etiology.  The examiner concluded that functional loss 
experienced by the veteran due to pain in the joints was 
minimal.

The veteran subsequently submitted several authorization 
forms so that the RO could obtain treatment records on his 
behalf.  It appears that records were subsequently obtained 
from each of the health care providers identified, with the 
exception of Drs. D. and R.  The record shows that a response 
was received from the address provided for Dr. D., which 
indicated that the physician was deceased and that his 
records were no longer available.  After Dr. R. failed to 
respond to the RO's request, the RO contacted the veteran for 
assistance in obtaining those records.  The veteran 
subsequently responded to the RO's request for assistance by 
submitting copies of several treatment records in support of 
his claim.

Among the treatment records obtained by the RO was a February 
1998 letter from Dr. G.T., a private dermatologist.  In his 
letter, Dr. G.T. indicated that he had examined the veteran 
in regard to his complaints of hair loss and a groin itch.  
The physician noted that examination of his scalp revealed 
moderate generalized hair loss with a normal underlying 
scalp.  Examination of the groin area revealed lichenified 
broken hairs with no evidence of pediculosis.  Dr. G.T. 
concluded that the veteran had simply been excessively 
rubbing his groin area.  He strongly discouraged the veteran 
from scratching that area, and suggested the use of a lotion 
to reduce the lichenification and a gel to control the 
itching.  The physician also concluded that the scalp and 
groin problems were not related, and that the scalp hair loss 
was most likely hereditary.

During an October 1999 hearing before a Hearing Officer at 
the RO, the veteran testified that he had not received any 
treatment for his claimed joint pain.  He reported that the 
problem did not occur all of the time but instead would just 
come and go.  He noted that it occurred more often when he 
was rested than it did after engaging in activities.  In 
regard to his claimed hair loss, the veteran reported that he 
had lost hair on both his scalp and his genital area.  The 
veteran also testified that he had a recurring rash on his 
thigh, although he indicated that he was told by a physician 
that he did not see a problem there.  He stated that he had 
been given various types of shampoo and several lotions to 
treat these problems.  During this hearing, the veteran 
indicated that the blurred vision occurred mostly in his 
right eye.  He noted that he also experienced a sharp pain in 
his eye, as if a pin was hitting the back of the eye.  He 
stated that the blurred vision occurred all of the time in 
his right eye, and was not as bad in his left eye.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC's provided by the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  Furthermore, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App, 183, 187 (2002) 
(noting that VA must advise claimants as to the evidentiary 
development requirements of the VCAA).

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Law and Regulations - Service Connection for Undiagnosed 
Illness

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c), 4.9 (2001).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997), and cases cited therein.

On November 2, 1994, Congress enacted the Persian Gulf War 
Veterans' Benefits Act, which was title I of Public Law No. 
103-446.  That statute, in part, added a new section 1117 to 
title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, on October 21, 1998, 
Public Law No. 105-277, §1602(a)(1), added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103.  This legislation amended various provisions 
of 38 U.S.C. §§ 1117, 1118, including a complete revision of 
section 1117(a), which now provides as follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestations of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  

In the present case, however, the changes made to 38 U.S.C.A. 
§§ 1117 and 1118 do not materially change the law as to the 
symptoms claimed for service connection as due to an 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

The Board notes that, while General Counsel Opinion 
VAOPGCPREC 4-99 (May 3, 1999), which defined the requirements 
for a well-grounded claim under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, was withdrawn in November 2000, due to the 
elimination of the requirement for the submission of a well-
grounded claim (as found in the former 38 U.S.C.A. § 5107(a) 
(West 1991)) by the VCAA, the Court, in Neumann v. West, 14 
Vet. App. 12 (2000), adopted the first, second, and third 
requirements of that opinion as valid interpretations of the 
statute and regulation. Neumann v. West, 14 Vet. App. at 21-
22.

Also, while the Court discussed the requirements in terms of 
a well-grounded claim, the Board notes that the requirements 
for a grant of service connection are identical in every 
respect.  Thus, they remain applicable to the veteran's 
claims.

Accordingly, in order to obtain a grant of service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
veteran needs to present some evidence (1) that he or she is 
a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); Neumann, at 
23.

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, at 22.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

C.  Hair loss

The veteran is seeking entitlement to service connection for 
hair loss.  He essentially contends that he developed hair 
loss on his scalp and groin area as a result of his service 
in the Southwest Asia. 

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for hair loss.  In essence, the Board finds that 
the veteran does not have a disability manifested by hair 
loss in his groin area.  Furthermore, we also find that, 
although the veteran does have hair loss on his scalp, the 
evidence demonstrates that this hair loss is due to male 
pattern baldness, which is a congenital defect, and not a 
disability within the meaning of the statutes allowing for 
service connection.

In reviewing the record, the Board has found the most 
probative evidence to be the report of his February 1998 VA 
general medical examination and the February 1998 letter from 
Dr. G.T., a private dermatologist.  In the report of his VA 
general medical examination, the examiner specifically noted 
that examination of the scalp and pubic area revealed no 
significant hair loss.  Although the examiner noted some 
slight hair loss on the scalp, the examiner found that it was 
due to early male pattern baldness.  Similarly, Dr. G.T. 
found some evidence of hair loss on the scalp, but also 
concluded that it was hereditary.  Although Dr. G.T. noted 
that there were some lichenified broken hairs on his groin 
area, the physician concluded that this was due to excessive 
rubbing of that area by the veteran. 

In light of the aforementioned findings, the Board concludes 
that the veteran's complaints of hair loss on his scalp have 
been attributed to male patten baldness, which is a known 
clinical diagnosis.  As noted above, compensation is payable 
only for chronic disability that, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
Thus, the preponderance of the evidence is against finding 
that the veteran's hair loss of the scalp is a manifestation 
of an undiagnosed illness.  

Furthermore, the Board notes that we have considered the 
issue of entitlement to service connection for hair loss of 
the scalp on a direct basis, rather than due to an 
undiagnosed illness.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000) (holding that VA has a duty to investigate 
and consider of all possible causes of a claimed disability).  
However, the applicable regulations, referred to above, 
specifically provide that congenital or developmental 
disorders are not disabilities within the meaning of the 
statutes allowing for the establishment of service 
connection.  Thus, the applicable law and regulations 
preclude the establishment of service connection on a direct 
basis for the veteran's claimed hair loss, which has been 
diagnosed as male pattern baldness, a hereditary disorder.  
Accordingly, in the absence of a disability, the Board finds 
that the veteran's claim of entitlement to service connection 
on a direct basis for hair loss of the scalp lacks legal 
merit and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law}.



Finally, the Board concludes that the veteran does not have a 
disability manifested by hair loss of the groin.  We believe 
this conclusion to be consistent with the February 1998 VA 
examiners finding that there was no evidence of significant 
hair loss in that area, and with Dr. G.T.'s finding that 
there was some lichenified broken hairs in the groin area, 
but that these were due to excessive scratching.  Thus, 
because the preponderance of the evidence is against finding 
that the veteran has a disability manifested by hair loss on 
the groin area, the Board concludes that the preponderance of 
the evidence is against granting service connection both on a 
direct basis and on the basis that it is due to an 
undiagnosed illness.  See Rabideau, Brammer, supra.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, or that his current 
symptoms are the result of any disability that may have been 
sustained in service.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  As noted 
above, the veteran's complaints of hair loss on his scalp 
have been attributed to male pattern baldness, and his 
complaints of hair loss on the groin area have been 
attributed to excessive scratching.  The Board believes the 
opinions of the February 1998 VA examiner and Dr. G.T. to be 
the most probative evidence of record regarding the nature 
and etiology of the veteran's complaints of hair loss.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hair loss of the scalp and groin area, 
on both a direct basis and as due to an undiagnosed illness.  
The benefit sought on appeal must accordingly be denied.


D.  Blurred vision

The veteran is also seeking entitlement to service connection 
for blurred vision as a manifestation of an undiagnosed 
illness.  He has reported that he experiences blurred vision 
in both eyes, although he has indicated that it has been much 
worse in the right eye than in the left. 

The Board concludes that the preponderance of the competent 
and probative evidence is against the veteran's claim for 
service connection for blurred vision as a manifestation of 
an undiagnosed illness.  We have found the most probative 
evidence in this regard to be the report of his February 1998 
VA examination, which revealed his eyes to be essentially 
normal on examination.  In his report, the VA examiner noted 
that the cornea were clear, and that the pupils were equal 
and reactive to light.  The examiner also determined that 
fundoscopic examination was within normal limits and that the 
external ocular movements were intact.  

The Board has reviewed the various treatment records 
currently associated with the claims folder.  However, we 
have been unable to find any objective medical evidence 
supporting the veteran's complaints of blurred vision.  

Because there is no competent medical evidence showing the 
veteran currently has blurred vision, the Board finds that 
service connection for that symptom is not warranted.  In 
short, because the regulations define an undiagnosed illness 
essentially as one as to which objective indications of a 
chronic disability cannot be attributed to any known clinical 
diagnosis, and there is no objective evidence of the disorder 
claimed, the Board need not reach the issue of whether it has 
existed for six months or more, or whether it is a 
manifestation of an undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Moreover, because it has not been shown 
that the veteran has blurred vision related to service or a 
service-connected disability, the Board finds that direct 
service connection for blurred vision must be denied.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


E.  Multiple joint pain

Having reviewed the complete record, the Board finds that 
there is objective medical evidence demonstrating that the 
veteran experiences multiple joint pain, which cannot be 
attributed to a known clinical diagnosis.  We believe this 
finding to be consistent with the conclusion of the February 
1998 VA examiner, who noted a diagnosis of "multiple joint 
pains of uncertain etiology."  Therefore, having found that 
there is objective medical evidence of multiple joint pain, 
and that these symptoms cannot be attributed to a known 
clinical diagnosis, the Board must now turn to the question 
of whether the veteran's reported joint pain has manifested 
to a compensable degree.

In order to determine whether the veteran's claimed joint 
pain has manifested to a compensable degree, the Board must 
look to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which 
pertains to degenerative arthritis.  See 38 C.F.R. § 4.20 
(2001).  Under DC 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is non compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be established where the record shoes there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent evaluation shall be established 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of DC 5003 states 
that the 20 and 10 percent ratings based on X-ray findings 
will not be combined with ratings based upon limitation of 
motion.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, the Board has also 
considered whether the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as they relate to pain and any resulting functional 
impairment due to pain or other symptoms, might allow for a 
compensable rating in this case. 

In this case, the Board believes that the most probative 
evidence of record regarding the severity of the veteran's 
multiple joint pain is the report of his February 1998 VA 
examination.  In this report, the examiner found that there 
was no evidence of limitation of motion in the veteran's 
hands, knees, elbows, and left shoulder.  Thus, the Board 
concludes that the preponderance of the evidence is against 
finding that a compensable evaluation is warranted for these 
joints under DC 5003 or under the appropriate diagnostic 
codes for these specific joints.  The Board notes that the 
examiner did find evidence of slight limitation of motion in 
the right shoulder; however, it was not of a sufficient 
degree so as to warrant a compensable evaluation under the 
criteria of DC 5201, which pertains to limitation of motion 
in the right shoulder.  Although we have considered whether a 
compensable evaluation is warranted for the right shoulder 
under DC 5003, the VA examiner found no other objective 
symptoms in the veteran's right shoulder.  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable evaluation under DC 5003 for limitation of motion 
that has been objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

As noted above, the Board has considered whether the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as they relate to 
pain and any resulting functional impairment due to pain or 
other symptoms, might allow for a compensable rating in this 
case.  However, the February 1998 VA examiner specifically 
concluded that the functional loss experienced by the veteran 
due to pain in his joints was minimal.  For this reason, we 
find that the preponderance of the evidence is against the 
assignment of a compensable evaluation based on the Court's 
holding in Deluca.

In short, the Board concludes that the preponderance of the 
competent and probative evidence is against find that the 
veteran's multiple joint pain has manifested to a compensable 
degree since separation.  Therefore, although there is 
objective medical evidence demonstrating that he does 
experience joint pain, and that this joint pain cannot be 
attributed to a known clinical diagnosis, service connection 
must nevertheless be denied for a disability manifested by an 
undiagnosed illness because that disability has not 
manifested to a compensable degree.

The Board notes in passing that while symptoms, such as pain, 
can support a grant of service connection for an undiagnosed 
illness, when there is competent medical evidence showing 
that the symptoms cannot be attributed to a known clinical 
diagnosis, such symptoms, alone, cannot support a grant of 
service connection on a direct basis, without a diagnosed or 
identifiable underlying malady.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  In this case, there are subjective 
complaints of pain in multiple joints.  However, as discussed 
in detail above, VA examination in February 1998 revealed no 
underlying pathology to account for those symptoms.  Thus, 
the preponderance of the evidence is against granting service 
connection on a direct basis.

F.  Skin Rash

The veteran is also seeking entitlement to service connection 
for a skin rash as a manifestation of an undiagnosed illness.  
He contends that he has developed a recurrent rash on his 
groin and scalp area. 

In reviewing his claim, the Board has found the most 
probative evidence to be the report of his February 1998 VA 
examination and the letter from Dr. G.T., a private 
dermatologist.  In the report of his February 1998 VA 
examination, the examiner noted that there was one small 
papule on the right calf, but no other skin lesions of any 
significance on his body.  The examiner also noted that 
specific examination of his groin and scalp were negative for 
any skin changes.  Similarly, Dr. G.T. also found no evidence 
of a skin disorder in the scalp or groin area.  As discussed 
in detail above, although Dr. G.T. found some lichenified 
broken hairs in the groin area, he concluded that they were 
due to excessive rubbing in that area by the veteran.  

The Board notes that the veteran's treatment records reveal 
that he has reported a history of a recurrent rash on several 
occasions.  However, the Board also notes that the notations 
of a "rash" contained in several of these records appear to 
have been based on the veteran's own report of a history of 
that symptom, and not on independent clinical findings.  
Because those findings appear to be based solely on the 
veteran's complaints, the Board finds the notations of a 
"rash" in several of his treatment records to be of no 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
individual who transcribed it is a health care professional). 

In summary, in light of the aforementioned evidence, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran has a disability manifested 
by skin rash on the scalp and groin area.  Furthermore, 
because the regulations define an undiagnosed illness 
essentially as one as to which objective indications of a 
chronic disability cannot be attributed to any known clinical 
diagnosis, and there is no objective evidence of the disorder 
claimed, the Board need not reach the issue of whether it has 
existed for six months or more, or whether it is a 
manifestation of an undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Furthermore, because it has not been shown that the veteran 
has a recurrent skin rash related to service or a service-
connected disability, the Board finds that direct service 
connection for a skin rash must also be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as discussed above, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, as to the nature or etiology of his reported 
symptoms.  See Routen, Espiritu, Moray, supra.  As noted 
above, the Board believes the opinions of the February 1998 
VA examiner and Dr. G.T. to be the most probative evidence of 
record regarding the nature and etiology of the veteran's 
complaints of a skin rash.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a skin rash on both a direct basis and 
as due to an undiagnosed illness.  The benefit sought on 
appeal must therefore be denied.


ORDER

Entitlement to service connection for hair loss of the scalp 
and groin area, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for blurred vision, claimed 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for multiple joint pain, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a skin rash, claimed as 
due to an undiagnosed illness, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

